Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 20, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on February 16, 2021.  These drawings are accepted and entered.
The drawings are objected to because while the claimed subject matter appears to be in the drawings, it is noted labeled.  It is note that the applicant should amend the drawings to include references to all the claimed elements including the sensor shoe, the marking the curved surface, the mandible and maxilla accessory the centrally arranged pins with a ball having a threaded borehole, and the screw element for locking the ball.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-19, 21, 24-27 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the applicant claims “a transmitter coil…is arranged extraorally laterally to or above the maxilla”. However, it is unclear if the applicant is improperly trying to claim the human anatomy with respect to the limitation. It is suggested that the applicant amend the claim to only claim the functional language of “arrangeable” to clarify that only the transmitter coil is being claimed and not the transmitter coil and the maxilla.
The applicant further claims “a mandible sensor arrangeable intraorally on teeth or intraorally on a mandible accessory of the mandible” and “one or more holding units…which can be adhesively bonded on the respective teeth” and “wherein a first holding unit of the one or more holding units is fastenable on the mandible and accommodates the mandible sensor”. It is unclear what is being claimed with respect to the sensor and how the sensor is configured to be fastened intraorally.  It is suggested that the applicant amend the claims to clarify how the sensor is being fastened intraorally, such as through the holding unit, to clarify what is being claimed. It is further unclear how the holding unit is used in the alternative when the sensor is arranged on a mandible accessory, since the applicant claims the holding unit can be adhesively bonded on the respective teeth and is fastened to the mandible and accommodated the mandible sensor. The applicant should amend the claim to include limitations directed towards how the mandible sensor accommodated in the holding unit is attached to the mandible accessory.  
The applicant further claims “wherein the sensor shoe has at least one curved surface region oriented facing toward a tooth in use with at least one position marking designed in the curved surface region facing away from the tooth”.  It is unclear from the claim limitation how the curved surface can both face towards the tooth and away from the tooth as claimed. The applicant should amend the claim to clarify. For examination purposes, the curved surface region is being interested as facing away from the tooth.  
With respect to claim 2, the applicant claims “fastenable on the maxilla and accommodates the maxilla”. It is believed that is in error for -fastenable on the maxilla and accommodates the maxilla sensor-.
Further with respect to claim 2, the same issues apply to the relationship of how the sensor is arranged intraorally with respect to the second holding unit and how it is arranged on the tooth or maxilla sensor as discussed above in detail with respect to claim 1.
With respect to claim 3, it is unclear if the applicant is trying to claim the limitations in the parentheses. For examination purposes, the limitations are not being interested as being claimed.   
With respect to claim 4, the applicant claims “a bite plate is arrangeable on the maxilla jaw and/or a bite plate is arranged on the mandible”. It is unclear if the claimed bite plate is in addition to the claimed maxilla and mandible accessory or in addition to it. For examination purposes, it is being interpreted as being the accessory and further limiting it to be a bite plate which is arrangeable on the jaw.  
With respect to claims 5-6 and 8, the applicant claims “the respective bite plate”, however, it is unclear which bite plate the applicant is trying to reference. As discussed in detail below, each and every element must be further limited in dependent claims, therefore, the applicant should amend the claims to further limit both of the claimed bite plates or amend the claims to not be claimed in the alternative form. 
With respect to claim 7, the applicant claims “the pin, however, it is noted in claim 6, the applicant claims “a centrally arranged pin or multiple pins”, therefore, each and every limitation of claim 6 is not further limited including the limitation of the multiple pins. The applicant should amend the claims to further limit both of the claimed bite plates or amend the claims to not be claimed in the alternative form,
With respect to claim 11, it is unclear what the applicant is claiming and if it further limits claim 1. It is noted that the applicant has claimed in claim 1 the transmitter coli is arranged and/or arrangeable extraorally laterally to or above the maxilla. It is noted that the applicant is claiming “the device” and not the method of use, therefore, it is unclear how the limitation is further limiting the claimed device of claim 1 since the applicant is only claiming functional limitations with respect to how the coil should be arranged in use. 
With respect to claim 12, the applicant claims “wherein at least one, several, or all of the sensors”, however, it is noted that only a single sensor has been claimed therefore, it is unclear what the applicant is trying to claim with respect to the reference of several sensors. It is unclear if the sensors of claim 12 or different then the claimed sensor of claim 1 or the same. For examination purposes, it is being interpreted as the claimed sensor of claim 1.
The same issues applies to claim 13, such that only a single sensor has been claimed in claim 1, therefore, it is unclear if the claimed “two” sensors of claim 13 are trying to claim 2 maxilla sensors or claiming different, additional sensors. 
With respect to claim 14, it is unclear what tooth is “the respective tooth” and what the distance would be in the alternative of the sensor being on the accessory since as discussed by the applicant the accessory is used when no teeth are present on the jaw. 
With respect to claim 15, the applicant claims “a digitizing unit for creating a digital, three-dimensional model”, however, it is noted that the applicant is not claiming 
With respect to claim 17, the applicant claims “arranging the sensor of the device of claim 1 on the mandible, wherein the holding unit accommodates the mandible sensor and is fastened on the mandible and/or adhesively bonded on the respective teeth. It is unclear what teeth are “the respective teeth” and how the single sensor and holding unit can be both fastened on the mandible and adhesively bonded on the teeth.  
Claims 1, 11-12, 14-19, 21, 24-27, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a maxilla sensor.  It is noted that that applicant has claimed in claim 1, the analysis unit for determining “relative movement of the mandible relative to the maxilla”, however, has only claimed a single sensor on the mandible, therefore, the essential second maxilla sensor is missing from the claimed invention.  
With respect to claim 18, it is unclear how a movement sequence can be generated by a single relative position of the jaws. 
With respect to claim 21, the applicant claims “A holding unit for at least one maxilla sensor and’/or at least one mandible sensor for use in a device as claimed in claim 1” and further claims the same holding unit of claim 1. It is unclear what the applicant is trying to claim since the holding unit is now claimed in claim 1 and the claim depends from claim 1. It is believed that the applicant is only trying to claim the holding unit, however, the applicant should amend the claim to clarify what is being claimed. 
Further with respect to claim 21, the same issue with respect to the surface facing towards and away from the tooth is present as discussed above in detail with respect to claim 1. 
With respect to claims 24-26 the limitations with respect to the sensor position being defined in relation “to the relative position and/or relative movement of the mandible relative to the maxilla” are unclear. It is noted that the applicant seems to only be claiming the holding unit and not the entire system of claim 1, which determines the relative position/movement. It is unclear how the position of the sensor within the holding unit relates to the relative position/movement. It is suggested that the applicant amend the claim to only claim the structure of the sensor holding unit and how the sensor is configured to be placed within the holding unit and how the recess is aligned with the sensor structurally when it is placed in the holding unit to overcome the current rejection. 
With respect to claim 26, the claimed structure related to a tip having “a direct relationship to a planar surface region around a recess of the sensor shoe” is unclear. It is unclear what a “direct relationship” is and what degree of relativity is encompassed by the limitation “around”. It is suggested that the applicant amend the claim to clarify how the tip of the position marking is related to a planar surface of a recess of the holding unit. For examination purposes, the limitation is being interpreted as a tip of the recess is located on a planar surface of the recess configured to hold the sensor within the holding unit, however, the applicant should amend the claim to clarify. The same issue applies to claim 31.
With respect to claim 29 it is unclear how a single sensor shoe can accommodate two sensors. For examination purposes, it is being interpreted as only accommodating one. 
Claim 26 recites the limitation "the tip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the tip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the recess" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-8, 10 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3-8 and 10 do not further limit the alternative of the sensor being fixed directly to the tooth. Since the two arrangements are grouped together in claim 1, the dependent claims 3-8 and 10 must include both limitations to both arrangements, not separated. By describing one of the grouping of . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The same issue applies to claim 19 regarding the previously claimed limitations of “relative movement and/or relative movement” and only the movement sequence being claimed in claim 19.
In view of the 112 deficiencies the claims were rejected as best interpreted. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 24, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bentley et al. (2013/0095941).
Bentley teaches a holding unit for a sensor that is capable of detecting movement of a maxilla (such as it is a movement sensor and if placed on the maxilla it would detect the movement, see 112 rejections above regarding how the limitations are being interpreted), the holding unit is fastenable on the maxilla (such as it is capable of being fastened to the maxilla, see fig. 17 ), wherein the holding unit is designed as a sensor shoe (see fig. 17 such as the holding unit is a shoe for the sensor which is held 
Bentley further teaches with respect to claim 24, the holding unit characterized in that the at least one position marking is formed as an indentation in the cured surface region of the sensor shoe facing away from the respective tooth (see 112 regarding interpretation of the limitations and above regarding the functionally and how it is capable of being placed on the tooth as claimed, see fig. 17 which shows the position marking is formed as an indentation, such that the portion with the marking is indented from the upper surface of holding unit).
Bentley further teaches with respect to claim 27, the holding unit characterized in that the position marking is arranged centrally on the sensor shoe (see fig. 17, explanation above). 
Bentley further teaches with respect to claim 29 the holding unit characterized in that the sensor shoe is designed for interlocking accommodation of a first sensor (see above regarding functional limitations regarding the sensor being capable of being placed on the maxilla therefore, it is a maxilla sensor, pars. 11, 13, 89). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 14, 17 and 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al. (2015/0289806) in view of Bentley et al. (2013/0095941).
Hoke teaches, with respect to claim 1, a device for measuring a relative movement of a mandible relative to a maxilla of a patient, the device comprising a transmitter coil 156 for emitting a magnetic measurement field (par. 22), wherein the transmitter coil is arrangeable extraorally laterally to the maxilla (see fig. 1), a mandible sensor 140 arrangeable intraorally on teeth (see fig. 1 which shows the sensor of a tooth, par. 17 which teaches for mandible) or a mandible accessory (such as the accessory is the prosthetic 120, par. 17 regarding mandible), the mandible sensor designed as a sensor at least for determining a position in the measurement field (see abstract, 45, 48), an analysis unit for determining the relative position of the mandible on the basis of the positions determined by the sensor (see par, 17 regarding maxilla and mandible, pars. 45, 48-49, 77) and a holding unit (see figs. 1, 3, the holding unit being the outer larger element of the sensor), the holding unit can be adhesively bonded on the respective teeth (par. 33 regarding the sensor capable of being adhesively bonded) and wherein a first holding unit of the one or more holding units is fastenable to the mandible and accommodates the mandible sensor (see figs. 1, 3, explanation 
Bentley teaches a device for measuring relative movement comprising a sensor and a holding unit designed as a sensor shoe, which is capable of being adhesively bonded as claimed, wherein the sensor shoe has at least one surface region with at least one position marking defined in the curved surface region facing away from the tooth in use (the marking is faced away from the surface of the handle to which it is attached to, therefore, it would be obvious to face it away from a tooth surface when attached to a tooth, see figs. 17-20 and detailed discussion above). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the holding unit for the sensor as taught by Hoke with the sensor shoe comprising the curved surface and position marking as discussed above in detail as taught by Bentley in order to provide a housing to protect the sensor and a marker for bot electronic and visual motion capture sensing capabilities in addition the magnetic energy (pars. 86-89).
Hoke further teaches with respect to claim 2, the device further comprising a maxilla sensor arranged intraorally on the teeth and a second holding unit fastenable on the maxilla (see figs. 1, 3, par. 17 which teaches a combination of a maxillary and mandible device, see above discussion regarding the general holding unit taught by Hoke).
Hoke further teaches with respect to claim 11, the device wherein the transmitter coil 156 is capable of being arranged above in relation to the patient (the arrangement is functional with respect to the patient, since only the device is claimed and the elements are capable of being arranged as claimed, it is noted that the transmitter coil 156 is arranged above the patient, such that it is above the body, i.e. the portion below the neck).
Hoke teaches the invention as substantially claimed and discussed above, however, does not specifically teach with respect to claim 14, the distance between the sensor and a respective tooth is less than 0.5 cm, however, teaches the sensor placed directly on the tooth (see fig. 1) or adjacent a tooth (see fig. 3). It would have been obvious to one having ordinary skill in the art to modify the distance between the sensor and the tooth to be less than 0.5 cm in order to avoid a large bulky device for use in the mouth which would result in the patient being uncomfortable. 
Hoke/Bentley teaches the device as discussed above in detail to claim 1, Hoke further teaches with respect to claim 17, a method for determining a relative movement of a mandible relative to a maxilla of a patient comprising the following steps, arranging the sensor on the mandible (see above discussion, figs. 1, 3, par. 17 regarding the mandible), wherein the holding unit accommodates the mandible sensor and is fastened on the mandible, recording sensor signal of the sensor and determining a relative position of the maxilla (see par, 17 regarding maxilla and mandible, pars. 45, 48-49, 77).
Hoke teaches the invention as substantially claimed and discussed above, however, does not specifically teach the position marking is characterized in that the position marking is arranged centrally on the sensor shoe. 
Bentley teaches with respect to claim 30 the device as discussed above in detail, wherein the position marking is arranged centrally on the sensor shoe (see fig. 17, explanation above). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the holding unit for the sensor as taught by Hoke with the sensor shoe comprising the position marking as discussed above in detail as taught by Bentley in order to provide a housing to protect the sensor and a marker for bot electronic and visual motion capture sensing capabilities in addition the magnetic energy (pars. 86-89).

Claims 12-13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al. (2015/0289806) in view of Bentley et al. (2013/0095941) as applied to claims 1 and 17 above, and further in view of Matt (2016/0128624).
Hoke/Bentley teaches the invention as substantially claimed and discussed above including Hoke teaches the sensor(s) capture typical use task including chewing and yields 1000 to 2000 measurements (par. 48) and comparing the data to a 3D model (see abstract, 61-62) , however, does not specifically teach the sensor(s) each determine at least two, preferably three rotational degrees of freedom or size degrees of freedom and that the sensor is precisely two five DOF sensors or alternately precisely one size DOF sensor, a digitizing unit for creating a digital, three dimensional model of the maxilla and/or mandible, the digitizing unit is designed as an intraoral scanner or intraoral camera, and creating a digital, three dimensional model of the maxilla and/or mandible, wherein the holding units and/or sensors are modeled in the model and fusing the three dimensional model with the determined relative position and/or relative 
Matt teaches a device for measuring a relative position of a mandible relative to a maxilla of a patient comprising with respect to claims 12-13, wherein the sensor is a single sensor for sensing all six degrees of freedom (see abstract, par. 90, fig. 1 shows the single sensor 112), with respect to claims 15-16, a digitizing unit for creating a digital, three dimensional model of the maxilla and/or mandible, the digitizing unit is designed as an intraoral scanner (par. 58, 83) and with respect to claims 18-19, wherein the method further comprises creating a digital, three dimensional model of the maxilla and/or mandible, wherein the sensors are modeled in the model, fusing the 3D model with the determined relative position to generate an image of a movement sequence wherein the movement sequence comprises multiple complex individual movement sequences (pars. 7, 58-59, 82, abstract). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the device of Hoke to include the specific sensors with 6 degrees of freedom, the digital imaging device, and the method of obtaining a digital image with the sensors and generating a movement sequence as discussed above in detail in order to allow the user to capture true to life motion of the jaw and allow the user to easily visualize the jaw motion.  It is noted that Matt does not specifically teach the sensor for sensing the 6 degrees of freedom is specifically a DOF sensor, however, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to use any known sensor in the art as a matter of obvious design choice. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 17, 21, 25-26, 29, 30-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 9  of copending Application No. 16/477,444 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of application ‘444 are more specific and read on the claims of the current invention as discussed below in detail.
With respect to claim 1, ‘444 teaches a device for measuring a relative position and /or relative movement of a mandible relative to a maxilla of a patient, the device comprising a transmitter coil for emitting a magnetic measurement field, wherein the transmitter coil is arranged extraorally above the maxilla (see claim 1), a mandible sensor arrangeable intraorally on teeth (see claim 1, “at least one first sensor attached to the mandible” reading on the mandible sensor), the mandible sensor designed as a sensor at least for determining a position in the measurement field (see claim 1 regarding the data record generated from the sensor signal), an analysis unit for determining the relative positon or movement of the mandible relative to the maxilla on 
With respect to claim 17, ‘444 teaches a method for determining a relative position and/or relative movement of a mandible relative to a maxilla of a patient using the device of claim 1 comprising arranging the sensor of the device of claim 1 on the mandible (see claim 9), wherein the holding unit accommodates the mandible sensor and is fastened on the mandible (see claim 1), recording sensor signals of the sensor (see claim 1, recording and processing sensor signals), determining a relative position and/or movement between the maxilla and the mandible on the basis of the sensor signals (see claim 9, processing and presenting the movement data).
With respect to claim 21, ‘444 teaches the holding unit as claimed and discussed above in detail with respect to claim 1.
With respect to claims 25-26 and 30-31, ‘444 teaches the position marking if formed as a conical recess, a tip of which defines a zero point of the relationship of a sensor disposed in the holding unit to the relative position and/or movement of the 
With respect to claim 29, ‘444 teaches the holding device/sensor shoe is designed for interlocking accommodation of a first sensor (see claim 8 of ‘444). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the claims were best rejected as understood in view of the 112 issues discussed above in detail.  It is noted that all the claims were not rejected under prior art, however, are not indicated as allowable due to the 112 issues discussed above in detail.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/23/2021